Citation Nr: 0936215	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-39 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

The Veteran testified before the undersigned in a May 2009 
Travel Board hearing, a transcript of which is included in 
the claims file.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are not 
shown to be related to service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran also claims that his current tinnitus began due 
to noise exposure in service.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking".  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 
(28th ed. 1994).    

The Veteran stated in support of these claims that his 
hearing was damaged due to his time in service, particularly 
due to serving in an artillery unit and being near a bomb 
explosion on one occasion during basic training.  

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent serving in an 
artillery unit.  In this case, the Board concedes that the 
Veteran was exposed to loud noise during his service from 
June 1954 to June 1956, more than 53 years ago.

According to the evidence submitted, however, the Veteran 
first reported the onset of bilateral hearing loss in October 
2006, approximately 50 years after his separation from active 
duty.  This 50-year period between service and his first 
complaint of bilateral hearing loss provides highly probative 
evidence against the appellant's claim.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).  

The service treatment records (STRs) indicate normal hearing 
upon enlistment and at separation, providing limited evidence 
against this claim.

Simply stated, the Board finds that the medical records, 
indicating a disorder that was medically indicated many years 
after service, provide evidence against this claim.

A VA audiological evaluation was performed in November 2008.  
The findings indicated mild to moderately severe 
sensorineural hearing loss in the right ear from 2000 to 4000 
Hertz, and mild to severe sensorineural hearing loss in the 
left ear from 1000 to 4000 Hertz, as measured by the VA 
standards stated above and explained in 38 C.F.R. § 3.385.  

The examining audiologist opined that the Veteran's hearing 
loss is not caused by or a result of acoustic trauma in the 
military.  The audiologist noted that the Veteran was seen 
for sudden onset hearing loss in October 2006 and found that 
there are other factors in the Veteran's life, to include 
civilian noise exposure, that would explain the hearing loss.  

This examination provides highly probative evidence against 
this claim.

Regarding the claim of tinnitus, the examiner noted that the 
Veteran cited no history of tinnitus and denied having 
tinnitus three times.  The audiologist opined that the 
tinnitus is also not caused by or a result of acoustic trauma 
in the military, noting that the Veteran claimed tinnitus at 
one audiological visit and denied it at other visits, 
including denying tinnitus on the date of the examination.

The Board finds that the examiner's opinion is entitled to 
great probative weight, as it took into account all of the 
evidence and the Veteran's reported history, and provides 
evidence against these claims.

Simply stated, the post-service medical record provides 
highly probative evidence against these claims, indicating 
problems that began decades after service with no connection 
to service or the loud noise exposure during service.  The 
Board must find that the service and post-service medical 
record, indicating disorders that began many years after 
service, outweigh the Veteran's lay contention that he has 
hearing loss and tinnitus as the result of his service. 

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in December 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
also provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


